

116 S1572 IS: Military Child Care Expansion Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1572IN THE SENATE OF THE UNITED STATESMay 11, 2021Ms. Duckworth (for herself, Mr. Durbin, Mr. Van Hollen, Ms. Klobuchar, Mrs. Murray, Mr. Blumenthal, Mrs. Feinstein, Mrs. Gillibrand, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo expand child care opportunities for members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Military Child Care Expansion Act of 2021.2.Expansion of pilot program to provide financial assistance to members of the Armed Forces for in-home child careSection 589 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended—(1)in subsection (a)(3)—(A)by striking Secretary shall— and all that follows through private sector; and and inserting Secretary shall take into consideration qualifications for in-home child care providers in the private sector.; and(B)by striking subparagraph (B); and(2)in subsection (b), by adding at the end the following: The Secretary of Defense may expand the pilot program to additional locations..3.Pilot program to expand access to child care to the Department of Defense(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a pilot program to expand access to child care for members of the Armed Forces by entering into agreements with public or private child care facilities or development centers. (b)ScopeIn carrying out the pilot program, the Secretary shall—(1)seek to enter into one or more memoranda of understanding with one or more eligible civilian child care centers or facilities to reserve slots for qualified families in locations in which— (A)the Department of Defense lacks a child development center; or(B)the wait lists for the nearest Department of Defense child development center, where applicable, indicate that qualified families may not be accommodated; and(2)select five locations that the Secretary determines have the greatest unmet demand for child care services for children of members of the Armed Forces, including at least one facility in each location that offers extended or flexible hours to provide care after hours and on weekends. (c)Annual assessment of resultsNot later than one year after establishing the pilot program under subsection (a), the Secretary shall undertake a current assessment of the impact of the pilot program on access to childcare facilities or child development centers for qualified families. (d)Reports(1)Interim reportsNot later than one year after the Secretary establishes the pilot program and twice annually thereafter, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on the pilot program. Each interim report shall include the following elements: (A)The number of military families participating in the pilot program, disaggregated by location and duration of participation.(B)A breakdown of the total cost, including any subsidies or financial assistance, charged by the childcare facility or child development center.(C)The impact of the program on wait times at Department of Defense child care development centers.(D)The feasibility of expanding the pilot program.(E)Recommendations for legislation or administrative actions that the Secretary determines necessary to make the pilot program permanent.(F)Any other information the Secretary determines appropriate. (2)Final reportNot later than 90 days after the termination of the pilot program, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a final report on the pilot program. The report shall include the following elements:(A)The elements specified in paragraph (1).(B)The recommendation of the Secretary whether to make the pilot program permanent. (e)ExpansionBased on the recommendations included in the interim reports, the Secretary may expand the scope of the pilot program to include more than five locations if the Secretary determines access to childcare is improved and such expansion would likely benefit Department of Defense families. (f)TerminationThe pilot program shall terminate three years after the date on which the Secretary establishes the pilot program. (g)Eligible civilian child care center or facility definedIn this section, the term eligible civilian child care center or facility has the meaning given the term eligible provider in section 1798(b) of title 10, United States Code. 4.Determination of causes of poor or failing conditions at child development centers of Department of Defense and costs to improve such conditions(a)Determinations(1)In generalThe Secretary of Defense shall determine—(A)the root causes contributing to poor or failing facility conditions at child development centers of the Department of Defense; and(B)the total cost to improve the facility conditions of such centers to at least fair condition, as determined by the Secretary.(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the determinations of the Secretary under paragraph (1).(b)Comptroller General review and recommendationsNot later than one year after the date on which the Secretary submits to Congress the report under subsection (a)(2) on the determinations of the Secretary under subsection (a)(1), the Comptroller General of the United States shall—(1)review such determinations; and(2)submit to the Secretary and Congress recommendations on how to improve the facility conditions at child development centers of the Department. 5.Temporary program to use minor military construction authority for construction of child development centers(a)Thresholds on construction authorizedThe Secretary of Defense shall establish a program to carry out minor military construction projects under section 2805 of title 10, United States Code, to construct child development centers.(b)Increased maximum amounts applicable to minor construction projectsFor the purpose of any military construction project carried out under the program under this section, the amounts specified in section 2805 of title 10, United States Code, are modified as follows:(1)The amount specified in subsection (a)(2) of such section is deemed to be $25,000,000.(2)The amount specified in subsection (c) of such section is deemed to be $25,000,000.(c)Notification and approval requirements(1)In generalThe notification and approval requirements under section 2805(b) of title 10, United States Code, shall remain in effect for construction projects carried out under the program under this section.(2)ProceduresThe Secretary shall establish procedures for the review and approval of requests from the Secretaries of military departments to carry out construction projects under the program under this section.(d)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the program under this section.(2)ElementsThe report required by paragraph (1) shall include a list and description of the construction projects carried out under the program under this section, including the location and cost of each project.(e)Expiration of authorityThe authority to carry out a minor military construction project under the program under this section expires on the date that is 10 years after the date of the enactment of this Act.(f)Construction of authorityNothing in this section may be construed to limit any other authority provided by law for a military construction project at a child development center.(g)DefinitionsIn this section:(1)Child development centerThe term child development center includes a facility, and the utilities to support such facility, the function of which is to support the daily care of children aged six weeks old through five years old for full-day, part-day, and hourly service. (2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 